DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (US2015/0268686).
	Regarding applicant claim 1, Wu discloses a method comprising: 
optimizing electrical power consumption and processing power consumption of a vehicle by dynamically determining a cluster of vehicles for the vehicle to join based on input sensor data capturing functions, sensor data processing functions, communication functions, vehicle driving functions, and interior vehicle functions (abstract, “method of operating a system to reduce peak power consumption of a plurality of users… one cluster of the plurality of users based on connections within a social network system between the plurality of users, and energy usage patterns of the plurality of users”; [0039] plug-in electrical vehicle”; [0050] “sensors recording 
responsive to the vehicle joining the cluster of vehicles, determining an appropriate proportion of information the vehicle is to process based on current input sensor data capturing functions, sensor data processing functions, and communication functions the vehicle is performing and current power consumption levels the vehicle is using, and current input sensor data capturing functions, sensor data processing functions, and communication functions other vehicles in the cluster of vehicles are performing and current power consumption levels the other vehicles in the cluster are using ([0039] “thus periods of high power consumption of different users may be less likely to overlap, making the peak-minimizing scheduler easy to schedule jobs to achieve low peak demand”; [0063] “new user can be added to a cluster of users to further reduce the variance of the power consumption of all users in the cluster”; [0031] “network 130 may be the internet… any suitable communication technology may be used to communicate among the users”).
 
	Regarding applicant claim 11, Wu discloses a computer system comprising: 
a bus system; a storage device connected to the bus system wherein the storage device stores program instructions; and a processor connected to the bus system, wherein the processor executes the program instructions to (abstract, “computer readable storage medium… processor”; [0144] “system bus”):
optimizing electrical power consumption and processing power consumption of a vehicle by dynamically determining a cluster of vehicles for the 
responsive to the vehicle joining the cluster of vehicles, determining an appropriate proportion of information the vehicle is to process based on current input sensor data capturing functions, sensor data processing functions, and communication functions the vehicle is performing and current power consumption levels the vehicle is using, and current input sensor data capturing functions, sensor data processing functions, and communication functions other vehicles in the cluster of vehicles are performing and current power consumption levels the other vehicles in the cluster are using ([0039] “thus periods of high power consumption of different users may be less likely to overlap, making the peak-minimizing scheduler easy to schedule jobs to achieve low peak demand”; [0063] “new user can be added to a cluster of users to further reduce the variance of the power consumption of all users in the cluster”; [0031] “network 130 may be the internet… any suitable communication technology may be used to communicate among the users”).
 
Regarding applicant claim 15, Wu discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising (abstract, “computer readable storage medium… processor”):
optimizing electrical power consumption and processing power consumption of a vehicle by dynamically determining a cluster of vehicles for the vehicle to join based on input sensor data capturing functions, sensor data processing functions, communication functions, vehicle driving functions, and interior vehicle functions (abstract, “method of operating a system to reduce peak power consumption of a plurality of users… one cluster of the plurality of users based on connections within a social network system between the plurality of users, and energy usage patterns of the plurality of users”; [0039] plug-in electrical vehicle”; [0050] “sensors recording energy usage or activities correlated to energy usage installed at a user’s premises”); and 
responsive to the vehicle joining the cluster of vehicles, determining an appropriate proportion of information the vehicle is to process based on current input sensor data capturing functions, sensor data processing functions, and communication functions the vehicle is performing and current power consumption levels the vehicle is using, and current input sensor data capturing functions, sensor data processing functions, and communication functions other vehicles in the cluster of vehicles are performing and current power consumption levels the other vehicles in the cluster are using ([0039] “thus periods of high power consumption of different users may be less .
Allowable Subject Matter
Claims 2-10, 12-14, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195.  The examiner can normally be reached on M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/W.L.L/           Examiner, Art Unit 3661                                                                                                                                                                                             
/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661